-Isbell, J.
(dissenting). — I cannot concur in the above opinion, as far as interest on the funds-in the hands of Davis-heretofore, is concerned.. The agreement is meager, but it does appear that the property was sold by him “as trustee,” and that he is “the holder of the funds.” I infer, at least,that he has held them in trust, and that, too, for the rightful possessor. He should be called ,io account for interest actually received on plaintiff’s proportion of the fund. And in the absence of any showing-of the unfaithful execution of the trust, he should be decreed to pay such interest only, whether more or less.